DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “20” has been used to designate both “tower” and “stator” in Fig. 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0004], “ex-tending” should read “extending”
In [0027], “illustrations in drawings are schematically” is improper grammar, this should read something like “illustrations in drawings are shown schematically” 
Appropriate correction is required.
Claim Objections
Claim 16 and 17 objected to because of the following informalities:  
Claim 16 (17) refers to a “generator according to claim 1 (6)” while claim 1 (6) recite limitations for a segmented stator to be used in a generator. Either claims 1 and 6 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to further limit the subject matter of claim 1 as claim 1 claims all the structure for a stator segment as described in claim 14.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the spacers".  There is insufficient antecedent basis for this limitation in the claim. Spacers are first introduced in claim 6. It is unclear whether this claim requires the strap to be wound around any spacer or to be wound around a spacer that separates stacks of the stator sheets as described in claim 6. For this office action, claim 7 will be interpreted to require that the strap is wound around a spacer that separates stacks of the stator sheets as described in claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (WO 2019116389 A1, hereinafter “Narayanan”) in view of Yoneda et al. (US 20040104638 A1, hereinafter “Yoneda”).
Regarding claim 1, Narayanan teaches a segmented stator (Fig. 4(b)) for a generator, the stator comprising: a plurality of teeth (Fig. 4(b), 407) and slots (Fig. 4(b), space between teeth 407) for coil windings (“The leg 407 is configured to support an electromagnetic winding”, P. 16, 6-7), wherein the teeth extend from a yoke of the stator (Fig. 4(b), 405) in a radial direction of the stator (Fig. 4(b), teeth 407 extend radially inward);
 
    PNG
    media_image1.png
    404
    428
    media_image1.png
    Greyscale

wherein the stator comprises at least a first stator segment (Fig. 4(b), 401(c)) having a first end-surface (right edge of 401(c)) in a circumferential direction of the stator and a second stator segment (Fig. 4(b), 401(d)) having a second end-surface (left edge of 401(d)) in the circumferential direction of the stator, wherein the first and second end-surfaces are arranged adjacent to each other to form the stator (Fig. 4(b), notice how segments come together to form complete stator of Fig. 4(d));

    PNG
    media_image2.png
    376
    365
    media_image2.png
    Greyscale

the first end-surface comprises first protrusions (Fig. 4(c) is representative of all the stator segments, the second plate from top protrudes to the left) protruding the circumferential direction of the stator and first recesses therebetween (Fig. 4(c), space between protruding plates), with teeth extending from the yoke of the stator in the radial direction of the stator (Fig. 4(b), 407); the second end-surface comprises second protrusions protruding the circumferential direction of the stator and second recesses therebetween, (the same structure of the first end-surface applies to the second end-surface) with teeth extending from the yoke of the stator in the radial direction of the stator (Fig. 4(b), 407);
the first protrusions are complementarily shaped to the second recesses and the second protrusions are complementarily shaped to the first recesses (“As can be particularly seen in FIG.4(b), the adjacent metallic plates 402 are mated where lengthier end 420 of one metallic plate 402 mates with shorter end 421 of the adjacent metallic plates 402, so as to form a nesting of the segmented stacks 401a, 401b, 401c, 401d, 401e, 401f”, P. 16, 27-31).
Narayanan does not teach wherein the first protrusions form the first teeth or wherein the second protrusions form the second teeth.
Yoneda teaches a segmented stator wherein the first protrusions (Fig. 6, 210, far right tooth) form the first teeth (Fig. 6, 21, far right tooth) (“In the teeth block 2, each of the first teeth 21 consists of .

    PNG
    media_image3.png
    814
    449
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan so that the teeth were formed from the protrusions as taught by Yoneda. 
	This would have the advantage of providing a simple and mechanically stable method for connecting the stator segments (“In the assembling work for alternately laminating the first teeth 21 and the second teeth 22, the first teeth 21 and the second teeth 22 can be easily positioned to right positions by overlapping the punch-out portions 4. Furthermore, it becomes possible to prevent or eliminate the relative displacement between the first teeth 21 and the second teeth 22 after these members are once assembled, Yoneda, [0073])”. 
Regarding claim 2, Narayanan in view of Yoneda teaches the stator according to claim 1. Narayanan further teaches wherein the first and second protrusions are alternately arranged in an axial direction of the stator (Fig. 4(c), see alternating stacks on edge of stator segment) (“In this arrangement, alternate layers (metallic plates) of stator segment, which fit into the corresponding gap of the next stator segment, form the desired nesting of segments”, P. 17, 6-9). 
Regarding claim 3, Narayanan in view of Yoneda teaches the stator according to claim 1. Narayanan further teaches wherein the first (tooth of 401c) and second teeth (tooth of 401d) substantially have a rectangular shape as viewed in the radial direction of the stator (Fig. 4(b), teeth 407 have a rectangular shape).
Regarding claim 14, Narayanan in view of Yoneda teaches the stator according to claim 1 which contains all the limitations of claim 14 (see 112d discussion earlier in the office action). 
Narayanan teaches a stator segment (Fig. 4(c), 401a) configured to be used in the stator according to claim 1, wherein the stator segment comprises an end-surface in a circumferential direction of the stator (Fig. 4(c), 401a plated edge); the end-surface comprises protrusions protruding the circumferential direction of the stator and recesses therebetween (alternating plate and recess structure best seen on left side of figure), teeth extending from the yoke of the stator in the radial direction of the stator (Fig. 4(b), 407); and the protrusions are complementarily shaped to the recesses (“As can be particularly seen in FIG.4(b), the adjacent metallic plates 402 are mated where lengthier end 420 of one metallic plate 402 mates with shorter end 421 of the adjacent metallic plates 402, so as to form a nesting of the segmented stacks 401a, 401b, 401c, 401d, 401e, 401f”, P. 16, 27-31).
Narayanan does not teach wherein the protrusions form the teeth. 
Yoneda teaches a segmented stator wherein the protrusions (Fig. 6, 210, far right tooth) form the teeth (Fig. 6, 21, far right tooth) (“In the teeth block 2, each of the first teeth 21 consists of a base portion 211 and a protruding portion 210 which are integrally formed”, [0070]). 

	This would have the advantage of providing a simple and mechanically stable method for connecting the stator segments (“In the assembling work for alternately laminating the first teeth 21 and the second teeth 22, the first teeth 21 and the second teeth 22 can be easily positioned to right positions by overlapping the punch-out portions 4. Furthermore, it becomes possible to prevent or eliminate the relative displacement between the first teeth 21 and the second teeth 22 after these members are once assembled, Yoneda, [0073])”. 
Regarding claim 15, Narayanan in view of Yoneda teaches the segmented stator of claim 1. Narayanan further teaches a stator manufacturing method comprising a step of arranging the first (Fig. 4(b), right edge of 401c) end and second (Fig, 4(b), left edge of 401d) end-surfaces adjacent to each other to form the stator, wherein the coil windings have been placed in the slots in advance (“In this embodiment of the invention, dense electromagnetic windings 414, which are wound on the stator pole 412 of the stator segment 401a prior to assembly of the unitary stator core 403”, P. 17, 28-31).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Yoneda and Hartmann et al. (US 20120299434 A1, hereinafter “Hartmann”). 
Regarding claim 4, Narayanan in view of Yoneda teaches the stator according to claim 1. 
Narayanan in view of Yoneda does not teach wherein the first and second teeth have a width in circumferential direction of the stator less than or equal to a width of the other teeth of the first and second segments, or the half of the width of the other teeth of the first and second segments.
Hartman teaches a segmented stator wherein the first (Fig. 2, 12a) and second teeth (Fig. 2, 12b) have a width in circumferential direction of the stator less than or equal to a width of the other teeth of the first and second segments (Fig. 2, widths a and b are smaller than widths c) (“The sum (a+b) 

    PNG
    media_image4.png
    360
    526
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Yoneda to substitute in the tooth structure taught Hartmann. 
This would have the advantage of suppressing unwanted vibrations of the stator (“If the sum (a+b) of the widths a, b is selected in this range, the detent and oscillating moments are reduced particularly significantly”, [0033]). 
Claim 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman (US 5485050 A, hereinafter “Zimmerman”). 
Regarding claim 5, Narayanan teaches a segmented stator (Fig. 4(b)) for a generator, the stator comprising: a plurality of teeth (Fig. 4(b), 407) and slots (Fig. 4(b), space between teeth 407), wherein the teeth extend from a yoke of the stator in a radial direction of the stator (Fig. 4(b), teeth 407 extend radially into stator from yoke 405); coil windings arranged in the slots (Fig. 4(c), 414); wherein the stator is composed of at least a first stator segment (Fig. 4(b), 401c) having a first end-surface (Fig. 4(b), right edge of 401c) in a circumferential direction of the stator and a second stator segment (Fig. 4(b), 401d) having a second end- surface (Fig. 4(b), left edge of 401d) in the circumferential direction of the stator, wherein the first and second end-surfaces are arranged adjacent to each other to form the stator (Fig. 4(b), notice how segments come together to form complete stator of Fig. 4(d)); the first stator segment comprises a first end coil winding at the first end-surface and the second stator segment comprises a second end-coil winding at the second end-surface (Fig. 4(c), end sections of winding 414 extends to left edge). 
	Narayanan does not teach a strap wound around the first and second end-coil windings.
	Zimmerman teaches a strap (Fig. 3, 22) wound around the stator end windings (Fig. 1, left most windings of 2) (notice that end plate 3 of Fig. 1 covers the ends windings, while the strap 22 can be best seen in Fig. 3 covering the end plate 3). 

    PNG
    media_image5.png
    293
    465
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    677
    484
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan to secure the end windings of the respective stator segments together using a strap as taught by Zimmerman. 
This would have the advantage of providing additional support to the end windings (Zimmerman, col. 4, 44-46). 
Regarding claim 9, Narayanan in view of Zimmerman teaches the stator according to claim 5. Narayanan further teaches further comprising: concentrated coil windings as the coil windings (Fig. 4(c)), the windings 414 are concentrated on the tooth 407 which characterizes a concentrated coil winding).
Regarding claim 10, Narayanan in view of Zimmerman teaches the stator according to claim 5. Narayanan further teaches wherein: the first and second stator segments are laminated (“A known stator assembly for an SRM device includes a stator core 10 made of stacked laminations and a stator external casing 11”, P. 3, 3-5).
Regarding claim 11, Narayanan in view of Zimmerman teaches all the limitations of a generator comprising the stator according to claim 5. Narayanan further teaches a rotor (Fig. 11(a), 630b) which is rotatable arranged around or inside the stator (Fig. 11(a), 600).
Claim 6, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman and Haran et al. (US 20110266807 A1, hereinafter “Haran”). 
Regarding claim 6, Narayanan in view of Zimmerman teaches the stator according to claim 5. Narayanan further teaches wherein: the first and second stator segments comprise at least two stacks of iron sheets which are stacked one upon the other in an axial direction of the stator (Fig. 4(c), sheets are an axial stack to make up the segment) (“As shown in FIG.2(b), each lamination in the stack 14 is obtained from thin sheets of ferromagnetic material such as silicon iron”, P. 4, 26-28). 
	Narayanan in view of Zimmerman does not teach wherein spacers are arranged between the stacks. 
	Haran teaches a segmented stator with spacers (Fig. 6, 150) arranged between lamination stacks (Fig. 6, 126). 

    PNG
    media_image7.png
    326
    494
    media_image7.png
    Greyscale


	This would have the advantage of providing structural support to the plates (“Each stator segment 116 may further include openings 134 to accommodate spacer elements 150 to provide another connection point for the structural plates 126”, Haran, [0034]). 
Regarding claim 7, Narayanan in view of Zimmerman teaches the stator of claim 5. 
Narayanan does not teach wherein: the strap is wound around at least one of the spacers.
Zimmerman teaches the strap (Fig. 3, 22) being wound around at least one of the spacers (Fig. 3, 23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman by placing a spacer at the end of the windings and winding straps around the spacer as taught by Zimmerman. 
This would have the advantage of providing greater mechanical support to the end windings (Zimmerman, col. 4, 44-46). 
Zimmerman does not teach wherein one of the spacers is located between the section stacks (see discussion of 112b earlier in this office action). 
Haran teaches a segmented stator with spacers (Fig. 6, 150) arranged between lamination stacks (Fig. 6, 126).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman by placing spacers between the lamination stacks as taught by Haran. 

Regarding claim 17, Narayanan in view of Zimmerman and Haran teaches all the limitations of claim 6. Narayanan does not teach the generator being used in a wind turbine.
Haran further teaches the generator being used in a wind turbine (“Generators have been widely used in a variety of applications including aircraft, automobiles and turbines”, [0002]).	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan in view of Zimmerman to incorporate the stator in a wind turbine generator. 
	This would have the advantage of incorporating the device into a marketable application.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman and Tange (JP 2018074689 A). 
Regarding claim 8, Narayanan in view of Zimmerman teaches the stator of claim 5. 
	Narayanan does not teach the stator according to claim 5, further comprising: a sheet arranged between the first and second end-surfaces, wherein the strap is wound around the sheet.
	Zimmerman further teaches a strap (Fig. 3, 22) wound around a sheet (Fig. 3, 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman to wind a strap around the end winding sheet as taught by Zimmerman. 
	This strap and end plate structure has the benefit of providing improved mechanical support to the end windings (Zimmerman, col. 4, 44-46). 
	Narayanan in view of Zimmerman still does not teach wherein the sheet is arranged between the first and second end-surfaces. 


    PNG
    media_image8.png
    196
    273
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman to place the sheet between the first and second surface as taught by Tange. 
	This would have the advantage of providing insulation between the coils (“The insulating sheet 14 is inserted between the adjacent coils 13 to insulate the coils 13, Tange, [0018]). 
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman and Anbarasu et al. (US 20140091673 A1, hereinafter “Anbarasu”). 
Regarding claim 12, Narayanan in view of Zimmerman teaches all the limitations of claim 11. Narayanan in view of Zimmerman does not teach the generator being used in a wind turbine.
Anbarasu teaches an electric generator to be used in a wind turbine (“It may be seen as an object of embodiments of the present invention to provide a simple and robust direct drive arrangement and avoiding the traditional problems, such as backlashing problems, in wind turbine gear-boxes”, [0013]). 

	This would have the advantage of incorporating the device into a marketable application.
Regarding claim 13, Narayanan in view of Zimmerman and Anbarasu teaches all the limitations of claim 12. Narayanan does not teach wherein the wind turbine is a direct drive wind turbine. 
Anbarasu teaches an electric generator to be used in a direct drive wind turbine (“It may be seen as an object of embodiments of the present invention to provide a simple and robust direct drive arrangement and avoiding the traditional problems, such as backlashing problems, in wind turbine gear-boxes”, [0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan in view of Zimmerman to incorporate the stator in a wind turbine generator. 
	This would have the advantage of avoiding backlashing problems associated with the gearboxes (Anbarasu, [0013]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Yoneda and Anbarasu.  
Regarding claim 16, Narayanan in view of Yoneda teaches all the limitations of claim 1. Narayanan in view of Yoneda does not teach the generator being used in a wind turbine.
Anbarasu teaches an electric generator to be used in a wind turbine (“It may be seen as an object of embodiments of the present invention to provide a simple and robust direct drive arrangement and avoiding the traditional problems, such as backlashing problems, in wind turbine gear-boxes”, [0013]). 

This would have the advantage of incorporating the device into a marketable application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834